 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   RAUL ARELLANO,                                     Case No.: 16-cv-2337-WQH-MDD
11                                    Petitioner,
                                                        ORDER
12   v.
13   DANIEL PARAMO,
14                                  Respondent.
15   HAYES, Judge:
16          Before the Court are Petitioner’s objections to the March 12, 2018 Report and
17   Recommendation of United States Magistrate Judge Mitchell D. Dembin. (ECF Nos. 39,
18   42).
19          I.    Background
20          On September 13, 2016, Petitioner Raul Arellano filed a Petition for Writ of Habeas
21   Corpus (ECF No. 1) (the “Petition”). On March 12, 2018, United States Magistrate Judge
22   Mitchell D. Dembin issued a Report and Recommendation recommending the Petition be
23   denied because “Petitioner’s four claims are not cognizable for habeas relief under 28
24   U.S.C. § 2254.” (ECF No. 15 at 25). On August 6, 2018, having received no objections
25   to the March 12, 2018, Report and Recommendation, the Court issued an Order adopting
26   the Report and Recommendation and denying the Petition. (ECF No. 31). On October 24,
27   2018, the Court granted Petitioner an extension of time to file objections to the Report and
28

                                                    1
                                                                              16-cv-2337-WQH-MDD
 1   Recommendation. (ECF No. 40). On December 6, 2018, Petitioner filed objections. (ECF
 2   No. 42).
 3         II.    Ruling of the Court
 4         The duties of the district court in connection with a report and recommendation of a
 5   magistrate judge are set forth in Federal Rule of Civil Procedure 72(b) and 28 U.S.C. §
 6   636(b). The district judge must “make a de novo determination of those portions of the
 7   report . . . to which objection is made,” and “may accept, reject, or modify, in whole or in
 8   part, the findings or recommendations made by the magistrate.” 28 U.S.C. § 636(b).
 9         After conducting a de novo review of the Report and Recommendation and
10   considering the entire file, including Petitioner’s objections, the Court finds that the Report
11   and Recommendation correctly determined that the Petition for Writ of Habeas Corpus
12   should be denied.
13         A certificate of appealability must be obtained by a petitioner in order to pursue an
14   appeal from a final order in a section 2254 habeas corpus proceeding. See 28 U.S.C. §
15   2253(c)(1)(A); Fed R. App. P. 22(b). Pursuant to Rule 11 of the Federal Rules Governing
16   Section 2254 Cases, “[t]he district court must issue or deny a certificate of appealability
17   when it enters a final order adverse to the applicant.”
18         A certificate of appealability should be issued only where the petition presents “a
19   substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). It must
20   appear that reasonable jurists could find the district court’s assessment of the petitioner’s
21   constitutional claims debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000).
22   The Court finds that the issues raised by Petitioner in the writ are frivolous. The Court will
23   not grant a certificate of appealability
24         III.   Conclusion
25         The Court’s August 6, 2018 Order (ECF No. 31) is VACATED. IT IS HEREBY
26   ORDERED that the Report and Recommendation (ECF No. 15) is adopted in its entirety
27   and the Petition for Writ of Habeas Corpus (ECF No. 1) is DENIED. A certificate of
28

                                                    2
                                                                                 16-cv-2337-WQH-MDD
 1   appealability is DENIED. The Clerk of the Court shall re-enter judgment for Respondent
 2   and against Petitioner and close the case.
 3   Dated: January 28, 2019
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                         16-cv-2337-WQH-MDD
